Citation Nr: 0604443	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  03-00 226A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.





ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel 






INTRODUCTION

The veteran had military duty with the Recognized Philippine 
Guerrillas from March to November 1945.  The Service 
Department did not find that he was a prisoner of war during 
his period of recognized service.  The veteran died in April 
2001, and the appellant is his surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of the veteran's death.

In April 2004 and April 2005, this matter was remanded for 
further development to include obtaining a VA opinion.  


FINDINGS OF FACT

1.  The veteran died in April 2001.  The certificate of death 
provides the immediate cause of death as herniation, the 
antecedent cause as cardiovascular disease, pontine infarct, 
and an underlying cause of status post cardiovascular disease 
left main coronary artery territory.  A signification 
condition contributing to the veteran's death was stress 
gastritis.

2.   During the veteran's lifetime, service connection was in 
effect for malaria; injury muscle group I, right scapular 
region, residuals of shrapnel fragment wound with fracture 
scapula; injury muscle group VI right (major) arm, residual 
shrapnel fragment wound; residual shrapnel wound and surgery, 
thoracic wall, right axilla, right scapular region and right 
arm with injury muscle groups I, IV and VI, fracture right 
rib; malunited fracture of right scapula; and partial 
brachioplexopathy with loss of use of right (major) hand 
secondary to right side injury.

3.  The record contains no indication that the veteran's 
death was proximately due to or the result of a service-
connected disease or injury.



CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to cause death, nor may it be so 
presumed.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are 
assessed before the merits of the appeal.  

Of record are November 2003 and May 2005 letters that 
notified the appellant of any information and evidence needed 
to substantiate and complete the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The letters provided the 
substantive standard to validate that type of claim.  
Additionally, VA indicated which portion of that information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf.  In addition, the 
letters instructed the claimant to identify any additional 
evidence or information pertinent to the claim.  

The United States Court of Appeals for Veteran Claims (Court) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), continued 
to recognize that typically a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In a case, however, 
where a claim was pending before VCAA enactment, the Court 
"specifically recognizes where . . . notice was not mandated 
at the time of the initial AOJ decision, the AOJ did not err 
in not providing such notice specifically complying with 
section 5103(a) / § 3.159(b)(1) because an initial AOJ 
adjudication had already occurred."  Id. at 120.  The Court 
held that in such a circumstance the veteran still retained 
the right to VCAA content-complying notice and proper 
subsequent VA process.  Id.   In this case, an application 
was received in July 2001.   Thereafter, the RO provided 
notice in November 2003 and May 2005.  Additionally, the 
appellant was generally advised to submit any additional 
evidence that pertained to the claim.  Id. at 121.  
Therefore, for the circumstances of this case, the 
requirements of Pelegrini regarding the timing and content of 
a VCAA notice have been fulfilled.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 
38 C.F.R. § 3.159(c), which includes obtaining a medical 
examination when such is necessary to make a decision on the 
claim.  In terms of obtaining records, VA fulfilled its duty 
to assist by obtaining service medical records; available 
private treatment records from St. Louis University Hospital 
of the Sacred Heart; and VA medical opinions dated in October 
2004 and June 2005.  

Further VA examination is not necessary because the most 
recent examination report of record is sufficient and 
complete for the purposes of making a decision on the pending 
claim.  See Green (Victor) v. Derwinski, 1 Vet. App. 121, 
123-243 (1991).  

For all the foregoing reasons, VA fulfilled its duties to the 
appellant for this appeal.


Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  To establish service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Certain chronic diseases, like cardiovascular-renal disease 
which includes hypertension, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107(b).


Analysis

As set forth above, to establish service connection for the 
cause of the veteran's death, the evidence must show that a 
service-connected disability either caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In this case, the immediate cause 
of the veteran's death is listed on the death certificate as 
herniation; the antecedent cause is listed as cardiovascular 
disease, pontine infarct; and an underlying cause of death is 
listed as status post cardiovascular disease left main 
coronary artery territory.  A signification condition 
contributing to the veteran's death was stress gastritis.   
According to the record, service connection was in effect for 
malaria; injury muscle group I, right scapular region, 
residuals of shrapnel fragment wound with fracture scapula; 
injury muscle group VI right (major) arm, residual shrapnel 
fragment wound; residual shrapnel wound and surgery, thoracic 
wall, right axilla, right scapular region and right arm with 
injury muscle groups I, IV and VI, fracture right rib; 
malunited fracture of right scapula; and partial 
brachioplexopathy with loss of use of right (major) hand 
secondary to right side injury.   

As an initial matter, the Board notes that service connection 
was not in effect for cardiovascular disease.   Moreover, the 
Board notes that the medical evidence of record is silent as 
to complaints of or treatment for cardiovascular disease.  
There is no objective medical evidence of record even 
suggesting that the veteran had cardiovascular disease 
before, or during service.   Nor is there evidence the 
veteran incurred cardiovascular-renal disease, to include 
hypertension, within the presumptive period defined in 38 
C.F.R. § 3.307.  The first indication of hypertension was 
upon VA examination in January 1998, more than 50 years after 
his period of service.  Finally, post-service medical records 
do not provide that the veteran's cause of death had a nexus 
to service or to his service-connected disabilities.

Rather, the medical evidence of record indicates that the 
veteran's cause of death is not related to his period of 
service or to any of his service-connected disabilities.  It 
is noted that, in October 2004, a VA medical opinion was 
offered regarding the cause of the veteran's death, which 
specifically discussed cerebrovascular disease or stroke.  
The veteran's certificate of death; however, noted the 
antecedent cause of the veteran's death as cardiovascular 
disease, not cerebrovascular disease.  Accordingly, an 
additional VA medical opinion was obtained regarding whether 
the veteran's multiple service-connected disabilities 
associated with malaria, and shell fragment wounds involving 
the right chest, scapula, arm, and hand with a fractured 
right seventh rib, were in any way related to the veteran's 
death or materially hastened his death.  In June 2005, a VA 
medical examiner opined that it was less likely than not that 
the veteran's service-connected disabilities caused or 
materially hastened his demise; rather, it was the veteran's 
hypertension that hastened his demise.  

The Board finds that no competent medical evidence has been 
submitted which establishes a relationship between the cause 
of the veteran's death and his period of service.  The 
appellant's personal opinions, offered without the benefit of 
medical training or expertise, is not competent evidence 
required to determine an etiologic relationship between the 
cause of the veteran's death and service.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

There is simply no competent evidence linking the cause of 
the veteran's death to any service-connected disability or to 
his period of active duty service. Accordingly, the Board 
finds that the preponderance of the evidence is against 
service connection for the cause of the veteran's death.  38 
U.S.C.A. §§ 1110, 1310, 5107(b); 38 C.F.R. §§ 3.5, 3.102, 
3.303, 3.312.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is 
inapplicable.  See Gilbert, 1 Vet. App. at 55.







ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


